Citation Nr: 0101004	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-02 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for avascular necrosis 
of the right hip, status post total hip replacement, 
evaluated as 30 percent disabling, from August 1, 1997, to 
November 24, 1998, and as 50 percent disabling from February 
1, 1999, to May 10, 1999, and from July 1, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from February 1987 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in St. Petersburg, Florida.  The 
September 1997 rating decision confirmed the 30 percent 
rating then in effect for the status post right hip 
replacement.  During the course of the appeal, the veteran's 
right hip condition has been re-evaluated several times.  His 
rating was 100 percent from November 24, 1998, to February 1, 
1999, pursuant to 38 C.F.R. § 4.30, because of the need for 
convalescence following surgery.  The veteran has not 
challenged this temporary 100 percent rating.  From February 
1, 1999, to May 10, 1999, the veteran's right hip was 
evaluated as 50 percent disabling.  As the veteran had 
previously appealed the 30 percent evaluation, and there are 
higher ratings available under the rating criteria, the claim 
for increase remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

From May 10, 1999, to July 1, 2000, the veteran's right hip 
was evaluated as 100 percent disabling following surgery in 
May 1999.  From July 1, 2000, the 50 percent rating was 
resumed.

The veteran requested a personal hearing before a Member of 
the Board, for which he was scheduled in December 2000.  He 
did not report for the hearing.

The issue of entitlement to a total rating based on 
individual unemployability due to the veteran's service-
connected disabilities, raised by the appellant's accredited 
representative, has not been adjudicated by the RO.  
Accordingly, this issue is not in appellate status, and is 
referred to the RO for appropriate action.



REMAND

The claim is not yet ready for appellate review.  It appears 
that additional medical records may exist that should be 
associated with the file before according the veteran another 
VA examination.

The veteran has undergone surgical procedures on his right 
hip numerous times.  It appears that most of his surgical 
records have been associated with the file, but his 
outpatient treatment records since April 1998 are not of 
record.  Furthermore, his hospital summaries for surgeries in 
November and December 1998, May 1999, and planned surgery in 
September 1999 have not been associated with the file.  On 
remand, the RO should request from Jacksonville Naval 
Hospital copies of all hospital summaries for 
hospitalizations of the veteran from November 1998 and all 
treatment notes from April 1998.  According to a Physical 
Evaluation Board (PEB) Disability Evaluation dated in October 
1999, the veteran was scheduled to repeat total right hip 
arthroplasty in September 1999.  The operation report and 
hospitalization summary for this surgery should be requested, 
as well as all follow-up treatment records to the present.

In addition, that PEB reflected that a temporary disability 
retired list (TDRL) evaluation had been done on October 21, 
1998.  It is not of record in the claims file, and it should 
be obtained.

The veteran was accorded VA examinations in September 1996, 
August 1997, and March 1999, but has had no examination 
subsequent to September 1999 planned surgery.  After all 
medical records above have been requested and associated with 
the claims file, the veteran should be accorded a current VA 
examination.

In readjudicating this claim, the RO must assure compliance 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 

Accordingly, while the Board sincerely regrets the delay, 
this case is REMANDED for the following:

1.  Obtain and associate with the claims 
folder all inpatient and outpatient 
treatment records of the veteran from the 
Jacksonville Naval Hospital from April 
1998 to the present.  Of particular 
interest are hospital records relating to 
a second planned total right hip 
arthroplasty in September 1999 and 
subsequent treatment, but all records for 
the time period should be obtained.  If 
any are duplicates of records previously 
received, that should be noted.  In 
addition, obtain the TDRL evaluation 
dated October 21, 1998, and transcript of 
the formal hearing in the veteran's 
disability retirement case held on August 
12, 1999.  All development efforts with 
respect to the Navy Department treatment 
records of the veteran must comply with 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified 
at 38 U.S.C. § 5103A(b)(3), (c)(1)).

2.  Ask the veteran whether he has 
received any treatment for his right hip 
condition from any other care provider, 
and, if so, the names, addresses, and 
approximate dates of treatment, as well 
as properly executed releases for the 
records of any private care providers.  
Request all such records as to which the 
veteran provides sufficient 
identification.  Assure compliance with 
the VCAA, § 3(a) (to be codified at 38 
U.S.C. § 5103A(b)).

3.  Schedule the veteran for an 
orthopedic examination.  All necessary 
tests should be conducted, such as range 
of motion studies and strength tests, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Functional loss due to pain on 
use and due to weakness, fatigability, or 
incoordination should be addressed, and 
the examiner is asked to address whether 
there is likely to be additional 
functional loss due to pain on use or 
during flare-ups.  If feasible to 
determine, the extent of such additional 
functional loss should be addressed.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been undertaken 
and that the examination report is 
adequate for rating purposes.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be given a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

